Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 5, 2021                                                                                       Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162559(37)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  EARTHCOM, INC.,                                                                                                     Justices
          Plaintiff-Appellant,
                                                                    SC: 162559
  v                                                                 COA: 348504
                                                                    Ingham CC: 17-000755-CB
  JEFFREY CLARK, RODNEY CAIN,
  INTEGRATED CONSTRUCTION SERVICES,
  INC., and LISA CLARK,
               Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer is GRANTED. The answer submitted on May 3, 2021, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 5, 2021

                                                                               Clerk